MEMORANDUM **
Balwinder Singh Walia, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s denial of his applications for asylum and withholding of deportation and for relief under the Convention Against Torture (“CAT”). We review adverse credibility findings for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the BIA’s and IJ’s adverse credibility finding based on inconsistencies between petitioner’s application and testimony regarding his political work and inconsistencies within his testimony regarding the circumstances under which he fled India. See id. at 1043-45.
Because petitioner failed to demonstrate that he is eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of deportation. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Substantial evidence also supports the conclusion that petitioner failed to show that it was more likely than not that he will be tortured if returned to India. See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir. 2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.